Exhibit 10.1
 
 
 
SECOND ADDENDUM TO TRANSACTION DOCUMENTS

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIS SECOND ADDENDUM TO TRANSACTION DOCUMENTS (the “Addendum”) is entered into
effective as of the 20th day of August, 2012 (the “Effective Date”), by and
between PURE BIOSCIENCE, INC., a Delaware corporation (the “Company”); and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”). The
Company and each of the Purchasers are sometimes referred to collectively herein
as the “Parties”, and each individually as a “Party”.


The Parties have previously executed a Securities Purchase Agreement dated 26
June 2012 (the “Purchase Agreement”); those additional “Transaction Documents”,
as that term is defined in the Purchase Agreement; and, an Addendum to
Transaction Documents dated 05 July 2012 (the “First Addendum”). All capitalized
terms used herein though not defined herein shall have the same meanings
attached to them, if any, in the Purchase Agreement, except that the term
Transaction Documents shall also specifically include the First Addendum.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree to amend the Purchase Agreement and the Transaction
Documents as follows:


I
AMENDMENT


1.1         The first sentence of Section 4.16 of the Purchase Agreement is
hereby amended to read as follows:


 
Notwithstanding anything to the contrary in this Agreement, the Notes, or the
Warrants, the Purchasers collectively shall have no right to receive from the
Company, including from Origination Shares, Note Shares, Warrant Shares (to the
extent such Warrant Shares must be included for purposes of NASDAQ Rule
5635(d)), or Escrow Shares (to the extent such Escrow Shares have not been
returned to the Company for cancellation), more than nine percent (9%) of the
amount of Common Stock of the Company issued and outstanding as of and on 03
June 2012, unless the Company’s shareholders shall have approved the
transactions contemplated hereby, including without limitation the issuance of
Origination Shares, Escrow Shares, Note Shares and Warrant Shares in excess of
20% of the amount of Common Stock of the Company issued and outstanding as of
and on 03 June 2012. The 9% Limitation shall be imposed on each of the
Purchasers pro rata based upon the original principal balance of the Note issued
to each respective Purchaser.



1.2         The 9% limitation shall be applied to all other Transaction
Documents as is necessary to ensure that said limitation is imposed.


II
PRECEDENCE AND INCORPORATION BY REFERENCE


Except as specifically amended by this Addendum, each and every term, covenant,
and condition contained in the original Subcontract Agreement shall persist and
remain in full force and effect, and each such term, covenant, and condition is
incorporated herein by reference as though set forth in full.


III
ACCEPTANCE AND EXECUTION


This Addendum and the Transaction Documents, as amended herein, are hereby
accepted by the Parties.
 

 
 
 

--------------------------------------------------------------------------------

 
IV
EXECUTION


4.1           This Addendum may be executed in any number of counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that all Parties need not sign the same counterpart. In the
event that any signature is delivered by fax or by e-mail delivery of a “.pdf”
format data file, such signature shall create a valid and binding obligation of
the Party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof. Each of the Parties hereby expressly forever waives any and
all rights to raise the use of a fax machine or E-Mail to deliver a signature,
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a fax machine or E-Mail, as a defense to the
formation of a contract.


4.2           IN WITNESS WHEREOF, this ADDENDUM TO TRANSACTION DOCUMENTS has
been duly executed by the Parties and shall be effective as of and on the
Effective Date. Each of the undersigned Parties hereby represents and warrants
that it (i) has the requisite power and authority to enter into and carry out
the terms and conditions of this Addendum, as well as all transactions
contemplated hereunder; and, (ii) it is duly authorized and empowered to execute
and deliver this Addendum.
 
 

  COMPANY:
 
PURE Bioscience, Inc.,
a Delaware corporation
         
 
BY:
/s/ Michael L. Krall    
 
NAME:
Michael L. Krall  
 
 
TITLE: President / CEO  
 
 
DATED: September 10, 2012  






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]






 
 

--------------------------------------------------------------------------------

 
[PURCHASER SIGNATURE PAGES TO PURE BIOSCIENCE, INC.
SECOND ADDENDUM TO TRANSACTION DOCUMENTS]


 
 

 
IN WITNESS WHEREOF, the undersigned have caused this Addendum to Transaction
Documents to be duly executed by their respective authorized signatories as of
the Effective Date indicated above.


 
 
         Name of Purchaser:
 
   
 
Signature of Authorized Signatory of Purchaser:
   
 
Name of Authorized Signatory:
 
   
 
Title of Authorized Signatory:
     
 
 
   


